Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Application filed 24 November 2021 in which claims 1-6 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “grommets” and “a second retainer” must be shown or the feature(s) is/are canceled from claim 2 and claim 6, respectively. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract uses implied phrasing in line 1 in the recitation, "is disclosed". Correction is required.  See MPEP § 608.01(b).
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “grommets configured to receive guide cords”. After a full review of Applicant’s disclosure and drawings it appears there is no support for such a claim limitation. It is unclear where a plurality of grommets would be structurally configured in the claimed invention. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 6 recites “a second retainer for receiving and securing the guide members”. After a full review of Applicant’s disclosure, it appears there is no support for such a claim limitation. Applicant’s Specification in para. [0009], recites “In some embodiments, the anchor may be a two-part quick release device having a retainer for receiving and securing the guide cords…”. It appears that there is no mention of a second retainer. Does applicant intend to claim that the two-part anchor comprises of a first and a second retainer? It is unclear how and where the structure for a second retainer is configured in the claimed invention. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim Objections
4.	Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites "and right side and left side positions" but should read “and a right side and a left side positions”;
Claim 2 recites "grommets" but should read “a plurality of grommets”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “grommets configured to receive guide cords”. After a full review of Applicant’s disclosure and drawings it appears there is no support for such a claim limitation. It is unclear where a plurality of grommets would be structurally configured in the claimed invention.  For these reasons, the claim limitation fails to comply with the written description requirement.
Claim 6 recites “a second retainer for receiving and securing the guide members”. Applicant’s Specification in para. [0009], recites “In some embodiments, the anchor may be a two-part quick release device having a retainer for receiving and securing the guide cords…”. It appears that there is no mention of a second retainer. Does applicant intend to claim that the two-part anchor comprises of a first and a second retainer? It is unclear how and where the structure for a second retainer is configured in the claimed invention. For these reasons, the claim limitation fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 8,341,770) in view of Thompson (US 2019/0358510 A1).
Regarding claim 1, Siegler discloses an apparatus (100) for preventing neck, spinal cord injury and concussion (col. 5 lines 6-14), comprising; 
a helmet (1); 
a body harness (3); 
and three anchor assemblies (col. 6 lines 6-14, where 7 can be more than one anchor assemblies) separately positioned at a rear position (Figs. 1A-1F), and right side and left side positions (col. 8 line 37 – col. 8 line 4) and connecting the helmet to the body harness (Figs. 1A-1F, col. 5 lines 31-64), wherein the anchor assemblies are adjusted (col. 9 lines 5-42) to limit cervical rotation, lateral bending, flexion and extension ranges of motion of a wearer to a predetermined set point (col. 9 lines 5-42), each anchor assembly positioned at the right side position and at the left side position including three guide members (Fig. 1E, 5) extending from the helmet to an anchor (7) of the anchor assembly (Fig. 1E), the anchor assembly positioned at the rear position including at least one guide member (5) extending from the helmet to an anchor of the anchor assembly (Fig. 1E), each of the guide members being attached to a corresponding anchor (Fig. 1E), the anchor comprising a retainer (19) for receiving and securing the guide members and a retainer seat (17) permanently attached to the body harness, the retainer and retainer seat being detachably coupled to one another, the helmet being detachable from the body harness without adjusting the guide members secured to the retainer (Col.9, lines 15-19). 
 Siegler does not directly disclose wherein the retainer and retainer seat are male and female buckle elements.  
However, Thompson teaches a helmet retaining apparatus (10) with a retainer (24/26) and retainer seat (44/46) being detachably coupled to one another (para. [0025], 24/44 are selectively releasable from one another), wherein the retainer and retainer seat are male and female buckle elements (paras. [0024] & [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the retainer and retainer seat of Siegler with male and female buckle elements that detachably couple to one another without adjusting the guide members, as taught by Thompson, as a simple substitution of one well known type of detachable fastener for another, in order to yield the predictable result of allowing a user to detachably couple the guide members. See MPEP 2143. 
Regarding claim 2, modified Siegler discloses the apparatus of claim 1, wherein the helmet includes grommets (i.e. 17 on the helmet) configured to receive the guide cords (col. 9 lines 5-26, where a combination of apertures and threaded means is an equivalent structure for a grommet).  
Regarding claim 3, modified Siegler discloses the apparatus of claim 1. Modified Siegler discloses the general conditions of the claimed invention except for the express disclosure of wherein the apparatus is configured to permit a maximum range of motion of 80 degrees for right and left rotation, 45 degrees for right and left lateral flexion, 50 degrees for flexion, and 60 degrees for extension. 
However, Siegler further discloses that the degree of resistance of the bands may be arranged in such a way to provide a desired amount of movement or motion (at least col. 8 lines 37 to col. 9 line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desired motion ranges of Siegler, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 4, modified Siegler discloses the apparatus of claim 1, wherein the device is configured to distribute linear and rotational acceleration forces experienced by the wearer to the helmet and body harness (at least col. 3 lines 57-62 & Fig. 7b graphs the distribution of linear acceleration experimented with the apparatus; at least col. 5 lines 7-14 and col. 11 lines 40-53, and where rotational motion is experimented with the apparatus).  
Regarding claim 5, modified Siegler discloses the apparatus of claim 1. Modified Siegler does not directly disclose wherein the retainer seat is attached to the body harness at a location concealed by a jersey worn over the body harness. 
However, Thompson teaches wherein the retainer seat is attached to the body harness at a location concealed by a jersey worn over the body harness (para. [0023], where 40, comprising of 44/46, is attached to shoulder pads or other garments; Figs. 3 & 7 shows 40 under a garment structure).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer seat of Siegler to be attached to the body harness at a location concealed by a jersey, as taught by Thompson, in order to protect the retainer seat and prevent it from being grabbed onto during a sporting match or game.
Regarding claim 6, modified Siegler discloses the apparatus of claim 1, wherein at least the anchor assemblies positioned at the right side position and at the left side position (Fig. 1B & 1F) include a second retainer (17 on the helmet, which is different than 17 of the body harness retainer) for receiving and securing the guide members opposite a corresponding anchor of the anchor assembly, wherein the second retainer is attached to the helmet (Fig. 1B & 1F).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732 


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732